Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 18 May 2022, the following has occurred: Claims 1, 4-6, 10 and 15 have been amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the historical information concerning incidence and/or prevalence of a disease" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the historical information concerning incidence and/or prevalence of a disease" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, device and non-transitory computer readable medium (CRM) for determination and prediction of information regarding a clinical trial. The limitations of:
Claim 1, which is representative of claims 10 and 15
[… obtaining …], historical clinical trial information and historical rate of recruitment (RoR) information, wherein the historical clinical trial information includes historical information concerning incidence and/or prevalence of a disease; […]; [… obtaining …], identification information concerning a clinical trial, wherein the identification information includes information associated with a protocol that concerns the clinical trial; [… obtaining …] based on the identification information, selection information concerning the clinical trial and input information concerning the clinical trial; selecting, […], at least one machine learning model, of a plurality of machine learning models, based on the selection information; processing, […] using the at least one […] model, the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial; determining, […] based on processing the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial, predicted rate of recruitment (RoR) information concerning the clinical trial; [… obtaining …], present RoR information concerning the clinical trial; determining, […], a status of the clinical trial based on the present RoR information and the predicted RoR information; selectively: [… provide …], a recommendation that a duration of the clinical trial be extended and/or a number of sites be increased when the status indicates that the clinical trial is underperforming, and [… provide …], a recommendation that the duration of the clinical trial be reduced and/or the number of sites be decreased when the status indicates that the clinical trial is overperforming; […]; and processing, […] using the at least one […] model after the at least one […] model has been updated, the present RoR information, the predicted RoR information, the status, and the input information.
, as drafted, is a method, that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a device (claim 1), one or more memories, one or more processors, various devices (claim 10), a CRM, and one or more processors (claim 15), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a device (claim 1), one or more memories, one or more processors, various devices (claim 10), a CRM, and one or more processors (claim 15), the claim encompasses collection of information to make a selection of a model to process the obtained data to make predictions and compare these predictions to actual performance to perform an action and provide recommendations based on a determined status. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device (claim 1), one or more memories, one or more processors, various devices (claim 10), a CRM, and one or more processors (claim 15). The device (claim 1), one or more memories, one or more processors, various devices (claim 10), a CRM, and one or more processors (claim 15) are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions; see Applicant’s specification Figure 3, and paragraphs [0059]-[0065]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “obtaining, by a device”, “training, by the device, a plurality of machine learning models”,  “using the at least one machine learning model”, “displaying, by the device, a recommendation” and “updating by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming”. The “obtaining, by a device” “obtaining, by a device” steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “training, by the device, a plurality of machine learning models” is recited at a high-level of generality (i.e., as performing generic machine learning training; see Applicant’s specification Figure 6, paragraphs [0021]-[0026], [0095]) and amounts to generally linking the abstract idea to a particular technological environment. The “using the at least one machine learning model” is recited at a high-level of generality (i.e., as using a generic machine learning model; see Applicant’s specification Figure 6, paragraphs [0021]-[0026], [0095]) and amounts to generally linking the abstract idea to a particular technological environment. The “displaying, by the device, a recommendation” is recited at a high-level of generality (i.e., as outputting data on a display) and amounts to generally linking the abstract idea to a particular technological environment. The “updating by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming” is recited at a high-level of generality (i.e., updating conditionally a generic machine learning model; see Applicant’s specification Figure 6, paragraphs [0021]-[0026], [0095]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device (claim 1), one or more memories, one or more processors, various devices (claim 10), a CRM, and one or more processors (claim 15), to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining, by a device”, “training, by the device, a plurality of machine learning models”, “using the at least one machine learning model”, “displaying, by the device, a recommendation” and “updating by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “obtaining, by a device” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “training, by the device, a plurality of machine learning models” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Srivistava (2019/0362838): paragraph [0023]; Karvir (2019/0354888): paragraphs [0026]-[0028]; training machine learning models is well-understood, routine and conventional. The “using the at least one machine learning model” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Srivistava (2019/0362838): paragraph [0023]; Karvir (2019/0354888): paragraphs [0026]-[0028]; using machine learning models to make predictions is well-understood, routine and conventional. The “displaying, by the device, a recommendation” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Schultz (2009/0292554): paragraphs [0081]-[0084]; Srivistava (2019/0362838): paragraph [0046]; Secci (2014/0278469): paragraph [0066]; displaying a recommendation is well-understood, routine and conventional. The “updating by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Karvir (2019/0354888): paragraphs [0014] and [0025]; Srivistava (2019/0362838): paragraph [0023]; updating a machine learning model is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9, 11-14 and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 12-13, further recites steps performed by independent claim 15, which has been examined above, and therefore is not sufficient to provide a practical application and/or significantly more.
Claim 3, further defines updating of predicted values which is performance of the abstract idea, and is not sufficient to provide a practical application and/or significantly more.
Claims 4-7, 16, further define what the data is, however does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 8-9, 11, 17-18 further defines the selection of the model and processing of information which is performance of the abstract idea and is not sufficient to provide a practical application and/or significantly more.
Claim 14, 19, recites the additional element of “display the alert on a display” and “cause a different device to display the message on a display”, however these steps are recited at a high level of generality (i.e., as a generic display interface for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Srivistava (2019/0362838): paragraph [0046]; Secci (2014/0278469): paragraph [0066]; displaying an alert is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 20, further defines preprocessing the data before training the model, however training of the model was already considered above, and is therefore not sufficient to provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0362838 (hereafter “Srivastava”), in view of U.S. Patent App. No. 2019/0354888 (hereafter “Karvir”), in view of U.S. Patent App. No. 2009/0292554 (hereafter “Schultz”).

Regarding (Currently Amended) claim 1, Srivastava teaches a method (Srivastava: paragraph [0002], “method and system for performing a data driven cognitive clinical trial feasibility analysis”), comprising: […];
--obtaining, by the device, identification information concerning a clinical trial, wherein the identification information includes information associated with a protocol that concerns the clinical trial (Srivastava: Figure 3, element 302, paragraph [0032], “a plurality of protocol requirements to initiate clinical trial site feasibility to the input module 202 is received”. Also see, Table 1);
obtaining, by the device and based on the identification information, selection information concerning the clinical trial and input information concerning the clinical trial (Srivastava: Figure 3, elements 304, 306, paragraphs [0032]-[0036], “a meta-data is identified for received protocol requirement… the meta-data includes critical and relevant questions that are identified from the received protocol requirement which is used for further analysis… an exhaustive list of historic clinical trial site data is obtained for identified meta-data… using the site data repository 210”. Also see, Table 2. The Examiner notes the meta data is selection information of the sites and is also information that is input into output module, so is also input information);
--selecting, by the device, at least one machine learning model, of a plurality of machine learning models, based on the selection information (Srivastava: Figures 2-3, paragraphs [0029]-[0030], “if the exhaustive list of clinical trial site data is adequate, then an analysis is performed by the initial site selection module 214, the initial site selection module 214 further includes a statistical analysis module 216, a clustering module 218, a Principle Component Analysis (PCA) module 222, and an interactive data visualization module 220 to obtain initial clinical trial site feasibility… if the exhaustive list of clinical trial site data is inadequate, then missing data is estimated by the neural network module 224”. The Examiner notes PCA and neural networks are machine learning models, and one of two (i.e., a plurality) is selected using the selection information, which teaches what is required of the claim under the broadest reasonable interpretation);
--processing, by the device and using the at least one machine learning model, the input information, […], and the information associated with the protocol that concerns the clinical trial; determining, by the device and based on processing the input information, […], and the information associated with the protocol that concerns the clinical trial, […] information concerning the clinical trial (Srivastava: Figures 2-3, paragraph [0038], “at step 312, the one or more hardware processors 104, an adequate exhaustive list of clinical trial site data is analyzed by the initial site selection module 214… the statistical analysis module 216, trending analysis at a KPI/KR is level performs across time points to determine clinical trial site's overall performance basis/overall site score an10ng initial sites from the exhaustive list of clinical trial sites”, paragraph [0046]-[0047], “at step 314, the one or more hardware processors 104, the inadequate exhaustive list of clinical trial site data is analyzed by the neural network module 224 and the training module 226… at step 316, the one or more hardware processors 104, a list of identified initial clinical trial site feasibility is displayed by an output module 228”);
Srivastava may not explicitly teach (underlined below for clarity):
--obtaining, by a device, historical clinical trial information and historical rate of recruitment (RoR) information,
--wherein the historical clinical trial information includes historical information concerning incidence and/or prevalence of a disease;
--training, by the device, a plurality of machine learning models based on the historical clinical trial information and the historical RoR information;
--processing, by the device and using the at least one machine learning model, the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial; determining, by the device and based on processing the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial, predicted rate of recruitment (RoR) information concerning the clinical trial;
--obtaining, by the device, present RoR information concerning the clinical trial; 
--updating, by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming; and
--processing, by the device and using the at least one machine learning model after the at least one machine learning model has been updated, the present RoR information, the predicted RoR information, the status, and the input information.
Karvir teaches obtaining, by a device, historical clinical trial information and historical rate of recruitment (RoR) information (Karvir: Figure 1, paragraph [0014]-[0015], “Entity data 5 and experience data 25 are input to unique site database development module 50 to generate a unique site database… entity data 5 may be collected in entity database 205, which includes lists of entities, including entities and sites that may participate in a clinical trial… Experience data 25 may be collected in clinical trial database 225, which may include any type of clinical and operational data collected during one or more clinical trials”, paragraphs [0022]-[0023], “once unique site database 395 is generated, data preprocessing 210 may occur… data are restructured to represent daily, weekly, monthly, quarterly, semi-annual, or annual recruitment per study-site”. Also see, paragraph [0030]. The Examiner notes, the obtained data is structured in a database to represent daily/weekly/monthly… recruitment per study, this is a historical rate of recruitment and is also historical clinical trial information),
--wherein the historical clinical trial information includes historical information concerning incidence and/or prevalence of a disease (Karvir: paragraphs [0022]-[0023], “The following factors were used as initial predictors to build the statistical model, grouped in three broad categories: (1) study-level predictors, (2) site-level predictors, and (3) subject-level predictors… Subject-level predictors include (a) disease prevalence, (b) patient availability, and ( c) population density”. Also see, paragraph [0037]. Disease prevalence is one of the predictors used in the historical information in training the model);
--training, by the device, a plurality of machine learning models based on the historical clinical trial information and the historical RoR information (Karvir: Figures 2B, 5, paragraphs [0024]-[0026], “The output of data preprocessing module 210 in FIG. 2A is input to subject enrollment model development module 100 in FIG. 2B… predicting subject enrollment can be modeled by breaking up the enrollment timeline into at least two parts, and applying different models to each part… The first part is "time to first enrollment" or TTFE; the second part is "first enrollment to last enrollment" or FELE. The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study… the TTFE statistical model is developed, then it is assessed in operation 224, and then the model is refined in operation 226. Similarly, in operation 232, the FELE statistical model is developed, then it is assessed in operation 234, and then that model is refined in operation 236”, paragraph [0028], “building each prediction model using the training set data”, paragraph [0056], “Using a machine-learning approach”, claim 1, “a time-to-first-enrollment (TTFE) model for each site in the study, the TTFE model comprising a Gaussian distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation; and a first-enrollment-to-last-enrollment (FELE) model for each site in the study, the FELE model comprising a negative binomial distribution with a generalized linear mixed effects model solved with maximum likelihood point estimation or with Bayesian regression estimation”. Also see, paragraphs [0022], [0031]-[0036]. The Examiner notes both the TTFE and FELE are created for each site (i.e., 2 models per site), and are machine learning models that are trained using the historical data);
--processing, by the device and using the at least one machine learning model, the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial; determining, by the device and based on processing the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of the disease, and the information associated with the protocol that concerns the clinical trial, predicted rate of recruitment (RoR) information concerning the clinical trial (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period”, paragraphs [0022]-[0024], “The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study”. The Examiner notes as cited above the historical information and disease prevalence are used to create a database to use machine learning and are processed in making determinations about rate of recruitment);
--obtaining, by the device, present RoR information concerning the clinical trial (Karvir: paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites)”. The Examiner notes to observe the data it must be obtained, under the broadest reasonable interpretation); 
--updating, by the device, the at least one machine learning model based on the status indicating that the clinical trial is underperforming and/or overperforming; and processing, by the device and using the at least one machine learning model after the at least one machine learning model has been updated, the present RoR information, the predicted RoR information, the status, and the input information (Karvir: paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment”, paragraph [0035], “the model formulae and parameters would be refined”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… Each model was assessed separately (blocks 224 and 234) before combining the model outputs in block 299 to assess the aggregated model performance in block 240… variations of model formulae and covariate combinations were tried until the lowest possible MAE and/or the highest correlation possible was achieved at the study level”. Also see, Figure 5, Table 1, paragraphs [0025], [0051]-[0055]. The Examiner interpret the model is refined (i.e., updated) with observed data indicating a status of the trial and the refined models are used to make revised predictions).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a machine learning model to predict rate of recruitment and refining the model as taught by Karvir within the machine learning clinical trial feasibility as taught by Srivastava with the motivation of “beneficially provide researchers and sponsors an improved measure of subject enrollment for planning purposes” (Karvir: paragraph [0055]).
Srivastava and Karvir may not explicitly teach (underlined below for clarity):
--obtaining, by the device, present RoR information concerning the clinical trial; determining, by the device, a status of the clinical trial based on the present RoR information and the predicted RoR information;
--selectively: 
--displaying, by the device, a recommendation that a duration of the clinical trial be extended and/or a number of sites be increased when the status indicates that the clinical trial is underperforming, and
--displaying, by the device, a recommendation that the duration of the clinical trial be reduced and/or the number of sites be decreased when the status indicates that the clinical trial is overperforming;
Schultz teaches obtaining, by the device, present RoR information concerning the clinical trial; determining, by the device, a status of the clinical trial based on the present RoR information and the predicted RoR information (Schultz: Figure 7, paragraphs [0089]-[0094], “a method for assessing a current state of a clinical trial and projecting, based on the current state… an estimated recruitment timeline is generated and obtained… after at least some actual data related to patient recruitment has been obtained, the status of the clinical trial at a given moment in time is determined… the number of patients screened and/or enrolled may be obtained from the various sites… the status indicator is compared to the estimated timeline at the corresponding moment in time to estimate the extent, if any, of any deviation of the actual data from the estimated patient recruitment timeline (either as exceeding or failing to meet expectations)… Such a projection, for example, may be used… for any other purpose, including to schedule monitoring visits”);
--selectively: 
--displaying, by the device, a recommendation that a duration of the clinical trial be extended and/or a number of sites be increased when the status indicates that the clinical trial is underperforming (Schultz: Figure 7, paragraph [0030], “ongoing monitoring and assessment of patient recruitment during a clinical trial may provide valuable information for…  tracking the recruitment progress of individual sites to identify sites which are not meeting recruitment expectations, thereby enabling strategic decisions to be made in real-time to mitigate or remedy departures from the predicted timeline for the clinical trial”, paragraph [0063], “enrollment information may be useful in managing a clinical trial to, for example, monitor sites and identify sites that may not be performing as predicted”, paragraphs [0082]-[0084], “text information indicating the numerical difference between the predicted information in recruitment table 500 and the recruitment goals 350… if the predicted value is 5% to 15% below the targeted value, a yellow alert may be used to indicate that minor modifications to the clinical trial strategic plan may be necessary”, paragraphs [0085]-[0088], “a group of underperforming sites may be selected and processed to identify one or more underperforming sites that may be dropped from the clinical trial… the total number of sites may be increased, the targeted number of patients to be screened can be lowered, the length of the clinical trial can be extended, and/or the type of sites (e.g., simple vs. complex, where the sites are located, etc.) may be changed… comparing actual recruitment data with the predicted timelines, an assessment of how the clinical trial is progressing may be obtained… Tracking and monitoring of a clinical trial may facilitate identifying problems in patient recruitment early on and/or assist in identifying problematic sites (or over-performing sites) so that remedial measure may be taken”, paragraphs [0090]-[0091], “the status indicator is compared to the estimated timeline at the corresponding moment in time to estimate the extent, if any, of any deviation of the actual data from the estimated patient recruitment timeline (either as exceeding or failing to meet expectations)”, paragraphs [0101]-[0103], “an assessment of site recruitment performance may be used to determine if certain sites should be discontinued (if they are underperforming), if a CRA should be sent to visit certain sites if they are over performing (because they may have accumulated many CRFs), or to make any other management decisions regarding the clinical trial”. Also see, paragraph [0079]-[0081], [0090]. The Examiner interprets a display is provided that provides information indicating there is a difference between actual and expected performance, and when underperforming remedial actions can be taken such as increasing number of sites or increasing the length of the trial), and
--displaying, by the device, a recommendation that the duration of the clinical trial be reduced and/or the number of sites be decreased when the status indicates that the clinical trial is overperforming (Schultz: Figure 7, paragraph [0030], “ongoing monitoring and assessment of patient recruitment during a clinical trial may provide valuable information for reducing the duration of the clinical trial and/or ensuring that the clinical trial is proceeding substantially as expected…  tracking the recruitment progress of individual sites to identify sites which are not meeting recruitment expectations, thereby enabling strategic decisions to be made in real-time to mitigate or remedy departures from the predicted timeline for the clinical trial”, paragraph [0063], “enrollment information may be useful in managing a clinical trial to, for example, monitor sites and identify sites that may not be performing as predicted”, paragraphs [0082]-[0084], “text information indicating the numerical difference between the predicted information in recruitment table 500 and the recruitment goals 350… if the predicted value is more than 20% above the targeted value, a blue alert may be used to indicate that some aspects of the clinical trial plan may be too aggressive (e.g., some sites may be unnecessary) and the cost may be reduce by removing unnecessary sites while still reaching the goals set forth in the software tool”, paragraphs [0085]-[0088], “a group of underperforming sites may be selected and processed to identify one or more underperforming sites that may be dropped from the clinical trial… the total number of sites may be increased, the targeted number of patients to be screened can be lowered, the length of the clinical trial can be extended, and/or the type of sites (e.g., simple vs. complex, where the sites are located, etc.) may be changed… comparing actual recruitment data with the predicted timelines, an assessment of how the clinical trial is progressing may be obtained… predicted timelines may be used to assess how well a clinical trial is progressing and projecting when the clinical trial will likely be completed based on the current status of patient recruitment. Tracking and monitoring of a clinical trial may facilitate identifying problems in patient recruitment early on and/or assist in identifying problematic sites (or over-performing sites) so that remedial measure may be taken”, paragraphs [0090]-[0091], “the status indicator is compared to the estimated timeline at the corresponding moment in time to estimate the extent, if any, of any deviation of the actual data from the estimated patient recruitment timeline (either as exceeding or failing to meet expectations)”, paragraphs [0101]-[0103], “an assessment of site recruitment performance may be used to determine if certain sites should be discontinued (if they are underperforming), if a CRA should be sent to visit certain sites if they are over performing (because they may have accumulated many CRFs), or to make any other management decisions regarding the clinical trial”. Also see, paragraph [0079]-[0081], [0090]. The Examiner interprets a display is provided that provides information indicating there is a difference between actual and expected performance, and when overperforming actions to save money can be taken such as decreasing number of sites or decreasing the length of the trial);
One of ordinary skill in the art before the effective filing date would have found it obvious to include obtaining current RoR information to determine a status of a clinical trial and performing an action with respect to number of sites or duration of the trial based on the determined status or over or under performing as taught by Schultz within the determination of RoR information using machine learning and revising of predictions and preparing more sites based on the determinations made as taught by Srivastava and Karvir with the motivation of better “determine how well a clinical trial is progressing with respect to the timeline predicted at the outset” (Schultz: paragraph [0097]).

Regarding (Previously Presented) claim 2, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches causing, by the device and based on the determined status of the clinical trial, at least one action to be performed (Karvir: paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites)”. The Examiner notes a revised prediction and preparation of rescue sites both read on an action, under the broadest reasonable interpretation of the claim).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 3, Srivastava, Karvir and Schultz teaches the limitations of claim 2, and further teaches wherein processing, using the at least one machine learning model after the at least one machine learning model has been updated, the present RoR information, the predicted RoR information, the status, and the input information, comprises: processing, using the at least one machine learning model after the at least one machine learning model has been updated, the present RoR information, the predicted RoR information, the status, or the input information to cause a predicted RoR value concerning the clinical trial of the RoR information to be updated (Karvir: paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study”; Also see, Shultz: Figure 7, paragraphs [0089]-[0094]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein the identification information comprises at least one of: an identifier associated with the protocol that concerns the clinical trial; a version associated with the protocol; a phase associated with the protocol; or a title associated with the protocol (Srivastava: Figure 3, elements 304, 306, paragraph [0003]-[0005], “each protocol may vary according to type/phase of trial, trial objective(s), available funds/resources, and so on… (a) receiving, via one or more hardware processors, a plurality of protocol requirements to initiate a clinical trial site feasibility; (b) identifying, via the one or more hardware processors, a plurality of meta-data for at least one protocol requirement from the plurality of protocol requirements”. Also see, paragraphs [0032]-[0036], Tables 1-2. The Examiner notes the protocol requirements contain a type/phase associated with the trial).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein the selection information comprises at least one of: a total number of participants participating in the clinical trial; a total number of sites associated with the clinical trial; information identifying geographic areas associated with the clinical trial; information identifying and/or associated with one or more sites associated with the clinical trial; information concerning approval of the protocol associated with the clinical trial; information concerning activation of a first site associated with the clinical trial; information concerning a rarity of the disease; information concerning a sponsor of the clinical trial; information concerning a therapeutic area associated with the clinical trial; or information concerning an indication associated with the clinical trial (Srivastava: Figure 3, elements 304, 306, paragraph [0015], “entity data 5 may be collected in entity database 205, which includes lists of entities, including entities and sites that may participate in a clinical trial”, paragraphs [0032]-[0036], “the plurality of protocol requirements provided by one or more users may be structured or unstructured. In an embodiment, the structured plurality of protocol requirements may include at least one structured parameters such as total number of patients… an exhaustive list of historic clinical trial site data is obtained for identified meta-data”. Also see, Tables 1-2. The Examiner notes tables 1 and 2, at least contain information concerning site location (i.e., country, region), approval, investigator/sponsor information, indication, therapeutic area).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein the input information comprises at least one of: information concerning an objective associated with the clinical trial; information concerning a primary end point associated with the clinical trial; information concerning an explicitly requested disease sub-type associated with the clinical trial; information concerning a specific disease characteristic associated with the clinical trial; information concerning a participant characteristic associated with the clinical trial; information concerning a targeted indication associated with the clinical trial; information concerning geographic areas associated with the clinical trial; information concerning an initiator associated with the clinical trial; information identifying a sponsor associated with the clinical trial information concerning a procedure associated with the clinical trial; information concerning inclusion and exclusion criteria associated with the clinical trial; information concerning a therapeutic area associated with the clinical trial; information concerning an indication associated with the clinical trial; information concerning targeted participant population information associated with the clinical trial; information concerning treatment arms associated with the clinical trial; or information concerning design of the protocol associated with the clinical trial (Karvir: Figures 2-3, paragraph [0013], “predicting subject enrollment include… use information from other sites having some common attribute (e.g., phase, therapeutic area, indication, etc.)”, paragraph [0016], “operational metrics collected in clinical trials, including study-level characteristic metrics such as phase, therapeutic area, study indication group, study indication, etc., site-level operational metrics such as site activation date, data query rate, etc., and subject-level disposition statuses and dates”, paragraph [0018], “in the database by geography, such as a country, state, and/or postal code”, paragraph [0022]-[0024], “Study-level predictors include (a) phase, (b) therapeutic area, (c) indication group, (d) indication, (e) sponsor name, (f) whether the study accepts healthy volunteers, and (g) study complexity. Site-level predictors include (a) site history (captured through the unique site master managed database site ID), (b) site burden (number of concurrent studies from different sponsors at a site at any given time), (c) enrollment duration (daily, weekly, monthly, quarterly, or yearly increments), (d) site location, and (e) site activation schedule. Subject-level predictors include (a) disease prevalence, (b) patient availability, and (c) population density”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein the predicted RoR information comprises at least one of: a predicted RoR value concerning the clinical trial; a predicted duration of the clinical trial; or a predicted number of sites associated with the clinical trial (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period”, paragraph [0024], “The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study”. The Examiner notes number of subjects is a value).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein selecting the at least one machine learning model comprises: determining that the selection information comprises one or more elements; processing the one or more elements to identify at least one particular element of the one or more elements; and selecting the at least one machine learning model based on the at least one particular element (Srivastava: Figure 3, elements 304, 306, paragraph [0015], “entity data 5 may be collected in entity database 205, which includes lists of entities, including entities and sites that may participate in a clinical trial”, paragraphs [0032]-[0036], “the plurality of protocol requirements provided by one or more users may be structured or unstructured. In an embodiment, the structured plurality of protocol requirements may include at least one structured parameters such as total number of patients… an exhaustive list of historic clinical trial site data is obtained for identified meta-data”. Also see, paragraph [0050], Tables 1-2; Karvir: claim 1. The Examiner notes the selection information comprises multiple elements, one of which is the sites to be used in the study, which are used to select which site specific models are to be combined for the study level).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Srivastava, Karvir and Schultz teaches the limitations of claim 1, and further teaches wherein processing the input information to determine the predicted RoR information comprises: processing the input information to identify parameters that include key words, phrases, relationships, or concepts associated with the clinical trial; and processing the parameters using the at least one machine learning model to determine the predicted RoR information (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period… identify specific sites' past behavior and recognize the relationship between certain metrics and enrollment prediction”. The Examiner notes the relationships identified are a parameter in making predictions about enrollment rate).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 10 
Claim(s) 10 is/are analogous to Claim(s) 1, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding (Previously Presented) claim 11, Srivastava, Karvir and Schultz teaches the limitations of claim 10, and further teaches wherein the one or more processors, to select the at least one machine learning model, are to: process, using at least one additional machine learning model, the identification information and the selection information to select the at least one machine learning model (Srivastava: Figure 3, elements 304, 306, paragraph [0015], “entity data 5 may be collected in entity database 205, which includes lists of entities, including entities and sites that may participate in a clinical trial”, paragraphs [0032]-[0036], “the plurality of protocol requirements provided by one or more users may be structured or unstructured. In an embodiment, the structured plurality of protocol requirements may include at least one structured parameters such as total number of patients… an exhaustive list of historic clinical trial site data is obtained for identified meta-data”. Also see, paragraph [0050], Tables 1-2; Karvir: claim 1. The Examiner notes the selection information comprises the sites to be included and are used by the machine learning system in determining which models are to be selected).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Previously Presented) claim 12, Srivastava, Karvir and Schultz teaches the limitations of claim 10, and further teaches wherein the one or more processors, to obtain the present RoR information concerning the clinical trial are to: obtain the present RoR information concerning the clinical trial from the first different device, wherein the present RoR information includes one or more present RoR values that are each respectively associated with one or more criteria included in the selection information; and cause, based on the status of the clinical trial, at least one action to be performed (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period… As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites)”; Schultz: Figure 7, paragraphs [0089]-[0094], “a method for assessing a current state of a clinical trial and projecting, based on the current state… an estimated recruitment timeline is generated and obtained… after at least some actual data related to patient recruitment has been obtained, the status of the clinical trial at a given moment in time is determined… the number of patients screened and/or enrolled may be obtained from the various sites… the status indicator is compared to the estimated timeline at the corresponding moment in time to estimate the extent, if any, of any deviation of the actual data from the estimated patient recruitment timeline (either as exceeding or failing to meet expectations)… Such a projection, for example, may be used… for any other purpose, including to schedule monitoring visits”. The Examiner notes to observe the data it must be obtained, and a revised prediction and preparation of rescue sites both read on an action, under the broadest reasonable interpretation of the claim, additionally the RoR value is number of subjects recruited at each site, this is associated with selection of sites).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Previously Presented) claim 13, Srivastava, Karvir and Schultz teaches the limitations of claim 12, and further teaches wherein the one or more processors, to determine the status of the clinical trial, are to: determine, based on the present RoR information, the one or more present RoR values; determine, based on the predicted RoR information, the one or more predicted RoR values (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period”, paragraph [0024], “The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study”. The Examiner notes number of subjects is a value and this is predicted and determined);
--determine, for each geographic area of one or more geographic areas, a difference between a present RoR value, of the one or more present RoR values, associated with the geographic area and a predicted RoR value, of the one or more predicted RoR values, associated with the geographic area; and determine the status based on the respective difference associated with each geographic area of the one or more geographic areas (Karvir: Claim 1, “a time-to-first-enrollment (TTFE) model for each site… a first-enrollment-to-last-enrollment (PELE) model for each site”, paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites) and the study-site level (predicted vs. observed subject count at the end of study from individual sites)”; Schultz: claims 9-11, “identifying a geographic location of each of the plurality of clinical trial sites… computing, for each of a plurality of geographic locations, an enrollment rate”. The Examiner notes the determinations and comparisons can be done at site level in Karvir, and can be done via geographic region in Schultz, in combination they teach what is required).
The motivation to combine is the same as in claim 12, incorporated herein.

Regarding (Previously Presented) claim 14, Srivastava, Karvir and Schultz teaches the limitations of claim 12, and further teaches wherein the one or more processors, to cause the at least one action to be performed, are to: generate an alert concerning the status of the clinical trial; and cause a third different device to display the alert on a display of the third different device (Schultz: paragraphs [0083]-[0084], “if the predicted value is outside of these limits, an alert level color may be used instead of green. For example, if the predicted value is 5% to 15% below the targeted value, a yellow alert may be used to indicate that minor modifications to the clinical trial strategic plan may be necessary. If the predicted value is more than 15% below the targeted value, a red alert may be used to indicate that major modifications to the strategic plan may need to be implemented if the goals are to be achieved”, paragraph [0109], “Other forms of visualization may also be used to assist in monitoring and/or managing a clinical trial and may be useful tools to alert clinical trial management personnel about imbalances in country or global recruitment”).
The motivation to combine is the same as in claim 12, incorporated herein.

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 1, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding (Original) claim 16, Srivastava, Karvir and Schultz teaches the limitations of claim 15, and further teaches wherein the predicted RoR information includes at least one of: a plurality of predicted RoR values concerning the clinical trial; a plurality of predicted durations concerning the clinical trial, wherein each predicted duration, of the plurality of predicted durations, is associated with a respective predicted RoR value of the plurality of predicted RoR values; or a plurality of predicted numbers of sites associated with the clinical trial, wherein each predicted number of sites, of the plurality of predicted numbers of sites, is associated with a respective predicted RoR value of the plurality of predicted RoR values (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period”, paragraph [0024], “The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study”. The Examiner notes number of subjects is a value, and this is determined for each site, i.e., a plurality of RoR values).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Original) claim 17, Srivastava, Karvir and Schultz teaches the limitations of claim 15, and further teaches wherein the one or more instructions, that cause the one or more processors to determine the status of the clinical trial, cause the one or more processors to:
--determine, based on the present RoR information, a present RoR value concerning the clinical trial; determine, based on the predicted RoR information, a predicted RoR value concerning the clinical trial (Karvir: paragraph [0012], “a system and method to predict subject enrollment in a clinical trial using a standardized database of sites and a combination of sub-models for different time periods of enrollment… for a collection of sites, the system can generate study-level predictions for time-to-target enrollment and also estimate the number of subjects for a given period”, paragraph [0024], “The TTFE model predicts the time from site activation (SA) to first patient in (FPI) for each site; the FELE model predicts the monthly subject count from FPI for a site to last patient in (LPI) for the study”. The Examiner notes number of subjects is a value and this is predicted and determined);
--determine a difference between the present RoR value and the predicted RoR value; and determine the status based on the difference (Karvir: Claim 1, “a time-to-first-enrollment (TTFE) model for each site… a first-enrollment-to-last-enrollment (PELE) model for each site”, paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites) and the study-site level (predicted vs. observed subject count at the end of study from individual sites)”; Schultz: claims 9-11, “identifying a geographic location of each of the plurality of clinical trial sites… computing, for each of a plurality of geographic locations, an enrollment rate”).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Original) claim 18, Srivastava, Karvir and Schultz teaches the limitations of claim 15, and further teaches wherein the one or more instructions, that cause the one or more processors to determine the status of the clinical trial, cause the one or more processors to: determine, based on the present RoR information, an estimated duration of the clinical trial; determine, based on the predicted RoR information, a predicted duration of the clinical trial; determine a difference between the estimated duration and the predicted duration; and determine the status based on the difference (Schultz: paragraph [0032], “determining the length of clinical trials”, paragraph [0037], “projected length of the clinical trial”, paragraph [0057], “enrollment duration information 334 may be calculated”, paragraphs [0089]-[0094], “a method for assessing a current state of a clinical trial and projecting, based on the current state… an estimated recruitment timeline is generated and obtained… after at least some actual data related to patient recruitment has been obtained, the status of the clinical trial at a given moment in time is determined… the number of patients screened and/or enrolled may be obtained from the various sites… the status indicator is compared to the estimated timeline at the corresponding moment in time to estimate the extent, if any, of any deviation of the actual data from the estimated patient recruitment timeline (either as exceeding or failing to meet expectations)… Such a projection, for example, may be used… for any other purpose, including to schedule monitoring visits”).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Currently Amended) claim 19, Srivastava, Karvir and Schultz teaches the limitations of claim 15, and further teaches wherein the one or more instructions, that cause the one or more processors to display the recommendation that the duration of the clinical trial be extended and/or the number of sites be increased when the status indicates that the clinical trial is underperforming and display the recommendation that the duration of the clinical trial be reduced and/or the number of sites be decreased when the status indicates that the clinical trial is overperforming, cause the one or more processors to:
--generate, a message recommending that the duration of the clinical trial or the number of sites associated with the clinical trial should be changed; and cause a different device to display the message on a display of the different device (Karvir: paragraph [0012], “As the study progresses, the system can periodically revise predictions based on the observed performance from the recruited sites and changes in the study/site environment, to provide improved estimates on recruitment. Such revisions may allow researchers and/or sponsors to prepare rescue sites if there is an expected enrollment slowdown”, paragraphs [0049]-[0050], “the predicted enrollment may be revised during the study based on data generated in the study… The assessment may be performed at the study level (predicted vs. observed subject count at the end of study from all sites)”; Schultz: paragraph [0109], “Other forms of visualization may also be used to assist in monitoring and/or managing a clinical trial and may be useful tools to alert clinical trial management personnel about imbalances in country or global recruitment”. Also see, Schultz: paragraphs [0030], [0082]-[0088], [0101]-[0103]. The Examiner notes it would be obvious to include the determinations of Karvir within the providing of messages of Schultz, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself).
The motivation to combine is the same as in claim 15, incorporated herein.

Regarding (Original) claim 20, Srivastava, Karvir and Schultz teaches the limitations of claim 15, and further teaches wherein the one or more instructions, that cause the one or more processors to train the plurality of machine learning models based on the historical clinical trial information and the historical RoR information, cause the one or more processors to:
--process the historical clinical trial information and the historical RoR information, with one or more data processing techniques, to generate processed historical clinical trial information and processed historical RoR information; and train the plurality of machine learning models with the processed historical clinical trial information and the processed historical RoR information (Karvir: Figure 2, paragraph [0022]-[0024], “once unique site database 395 is generated, data preprocessing 210 may occur… the data are restructured to represent daily, weekly, monthly, quarterly, semi-annual, or annual recruitment per study-site… The output of data preprocessing module 210 in FIG. 2A is input to subject enrollment model development module 100 in FIG. 2B”, paragraph [0028], “building each prediction model using the training set data”).
The motivation to combine is the same as in claim 15, incorporated herein. 

Response to Arguments
Applicant's arguments filed on 18 May 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 18 May 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
For at least the reasons presented in the Final Office Action at pages 55-56, and without acquiescing in the Examiner's rejection, independent claims 1, 10, and 15, as amended, and the claims that depend thereon, are patent-eligible under 35 U.S.C. § 101.

The Examiner respectfully disagrees.	
	It is respectfully submitted, the updating of the model as written does not recite a practical application as the updating of the models is conditional and therefore the model is not always updated (i.e., improved), under the broadest reasonable interpretation. The Examiner suggests removing this conditional to show that the gathered RoR information/ determined status is always used to update the model, to show an improvement to the model similar to Example 39, the Examiner suggests Applicant schedule an interview to ensure proper claim language for updating the model before filing a response.

Rejections under 35 U.S.C. § 103
Regarding the rejections of claims 1-20, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed below. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
The Examiner concedes that SRIVASTAVA may not explicitly disclose "processing, by the device and using the at least one machine learning model, the input information to determine predicted rate of recruitment (RoR) information concerning the clinical trial," (Final Office Action at page 12). However, the Examiner seems to rely on paragraphs [0012] and [0024] of KARVIR for allegedly disclosing these features (Final Office Action at page 13). Applicant respectfully submits that KAR VIR does not disclose or suggest the above features of claim 1… Even assuming that "enrollment model" in KARVIR corresponds to "the at least one machine learning model," as recited in claim 1, which Applicant does not concede, reciting that "predicting subject enrollment" using "enrollment model development module 100" does not disclose or suggest "processing, by the device and using the at least one machine learning model, the input information, the historical clinical trial information, the historical information concerning incidence and/or prevalence of a disease, and the information associated with the protocol that concerns the clinical trial," as recited in claim 1, amended as proposed (emphasis added).

The Examiner respectfully disagrees:
	It is respectfully submitted, Karvir teaches building a database containing historical data which contains features of disease prevalence (see above, but at least paragraphs [0022]-[0024]) and uses this historical data as training data in training a machine learning model (see above ,but at least paragraph [0024]-[0026]), and uses the model on input information in making a determination about rate of recruitment, which in combination within the teachings of Srivastava using protocol requirements in making determinations about trial feasibility (see above, but at least paragraphs [0032]-[0036]) would be obvious to one of ordinary skill in the art before the effective filing date with the motivation of “beneficially provide researchers and sponsors an improved measure of subject enrollment for planning purposes” (Karvir: paragraph [0055]).
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626 

/Jonathan Ng/Primary Examiner, Art Unit 3626